 In the Matter of THE HALLE BROS. COMPANY, EMPLOYERandBROTHER-HOOD OF PAINTERS, DECORATORS AND PAPERHANGERS OF AMERICA, DIS-TRICT COUNCIL No. 6 (AFL), PETITIONERCase No. 8-RC-55.2.-Decided December 5, 1<949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Charles A.Fleming, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit composed solely of piano finishers.The Employer contends that the requested unit. is too limited inscope.The two piano finishers employed by the Employer wipe new pianoswith polish and remove mars and scratches.Much of the Employer'spiano work also involves the complete refinishing of old pianos. Inconnection with this work the piano finishers disassemble pianos inpreparation for the complete refinishing and reassemble them afterthe refinishing is done.The piano finishers work primarily in the piano workroom, whichis located at the rear of the piano salon in the main store building.Six other employees work in this room : four piano turners, onegeneral repairman, and one Hammond organ repairman.These87 NLRB No. 55.369 370DECISIONSOF NATIONALLABOR RELATIONS BOARDother employees aid in taking apart and reassembling pianos.Themajor portion of the refinishing work, however, is done at the ware-house, some 40 blocks away from the store. There the piano shell isstripped of finish by either a furniture finisher or a piano finisher ; theshell is spray painted by the furniture spray painter; and the pianois rubbed down by the furniture spray painter assisted by a furniturefinisher or by a piano finisher.The piano is then returned to the storeand reassembled.Occasionally, work on the finish of pianos is done inthe customer's home.Such jobs are performed either by the pianofinishers or by furniture finishers, depending solely on the locationof that home.All 3,500 employees in the store enjoy common benefits, and theworking conditions of the 600 employees in the 33 workrooms aresimilar.There is some history of collective bargaining among variouscraft employees of the Employer.These facts and the record as a whole clearly establish the closeconnection between the piano finishers' tasks and those of other em-ployees located in the piano workroom. It also establishes that thefurniture finishers, spray painter, and piano finishers all perform por-tions of the refinishing work, of the same or similar character.The Petitioner apparently relies on the fact that 14 stores in thearea have contracts covering piano finishers exclusively, whereas 48firms which are members of the Association of Furniture Finishershave contracts covering furniture finishing departments or furniturefinishers not including piano finishers.However, we note that thesecontracts exist in stores selling only pianos or in department storeswhich lack piano departments or employ no piano finishers. Such asituation is clearly distinguishable from the instant one, in whichboth furniture and piano finishers are employed and work togetherin finishing pianos.Moreover, we do not treat contract practicewithin a particular area as solely determinative of the unit appro-priate for bargaining.'As the unit requested arbitrarily excludes other employees who per-form identical or similar tasks and have interests similar to thoserequested, we find that the unit sought by the Petitioner is inappro-priate.2Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it hereby is,dismissed.SeeBloomingdale Bros., Inc.,81 NLRB 1252,and cases cited therein.sCannell&Chapin, Inc.,85 NLRB 887;Pomeroy's Inc.,76NLRB 633;CarsonPineScott & Company,75 NLRB1244; see alsoThe J.L. Hudson Company,49 NLRB 273, 275;Montgomery Ward & Company, Inc.,73 NLRB 416, 418.